NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


STATE OF FLORIDA,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )             Case No. 2D12-2884
                                   )
TOSHA JO ROBBINS,                  )
                                   )
           Appellee.               )
__________________________________ )

Opinion filed July 25, 2014.

Appeal from the Circuit Court for Pasco
County; Linda H. Babb, Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Dawn A. Tiffin, Assistant
Attorney General, Tampa, for Appellant.

Randall C. Grantham of Randall C.
Grantham, P.A., Lutz, for Appellee.



PER CURIAM.


             This is a companion case to State v. Crumbley, No. 2D12-2882 (Fla. 2d

DCA July 25, 2014). We reverse and remand for the same reasons expressed in that

case.

ALTENBERND, NORTHCUTT, and CASANUEVA, JJ., Concur.